Citation Nr: 1629657	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1942 to January 1946. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for both tinnitus and bilateral hearing loss.

The Board remanded the claim in September 2015 to provide the Veteran with a requested hearing.  He did not appear for the scheduled hearing; thus the request is deemed withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Currently diagnosed bilateral sensorineural hearing loss is related to active service.
 
2.  Currently diagnosed tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been approximated.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  The criteria for service connection for tinnitus have been approximated.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2015).  As the Board is granting the claims, no further discussion of the duties to notify and assist is necessary.  

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's claimed conditions are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as a result of his active service.  He asserts in his November 2009 claim that "during my time in the army I was exposed to loud gunfire explosions that affected my hearing.  I would have periods in the field that I could not hear other soldiers talking to me.  After service I worked for the phone company and was not exposed to noise that would have affected my hearing."  He further contends that he sought treatment for hearing loss and tinnitus in service, but was told that the problem would resolve.  However, he asserts that his hearing loss and tinnitus did not resolve, but continued to worsen following separation.  

The record reflects that the service treatment records were destroyed by a fire at the National Personnel Records Center (NPRC) facility in 1973.  In these circumstances, when a veteran's service treatment are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154. 

He was provided a VA audiology examination in April 2010.  The Veteran reported that he worked in a concrete bunker where artillery training exercises were performed.  The training exercises occurred approximately once every couple of weeks.  He also fired 50 caliber machine guns for training that occurred once or twice a month.  Hearing protection was not offered.  Following service separation, he was a telephone equipment installer and had no occupational or recreational noise exposure.  Upon audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
60
75
LEFT
25
30
50
60
65

Speech audiometry revealed speech recognition ability of 88 percent bilaterally.  The Veteran reported that he has experienced tinnitus since service.  The examiner remarked that an opinion as to the etiology of hearing loss and tinnitus could not be provided without resort to mere speculation, based on the lack of service treatment records.

The Board finds that the Veteran currently has bilateral sensorineural hearing loss disability for VA disability compensation purposes that meets the criteria of 38 C.F.R. § 3.385 as well as tinnitus.  As noted above, the April 2010 VA audiometric data indicates that the Veteran has bilateral sensorineural hearing loss, and the VA examiner reported that the Veteran has tinnitus.  

The Board finds that the evidence is at an approximate balance as to the question of whether hearing loss and tinnitus were chronic in service and continuous after service separation.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that the VA examiner was unable to provide an opinion due to the lack of service treatment records.  The Veteran has reported that symptoms of hearing loss and tinnitus were chronic in service and continuous after separation, but the service treatment records that might have supported his claim are not available.  He has not reported any post-service noise exposure.  Under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is positive and negative evidence on the issue of whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to service.  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted on a presumptive basis.  38 C.F.R. § 3.303(b).






ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


